 



Exhibit 10.54



 



CiG Wireless Corp                Description:
C:\Users\salayli\Desktop\cig_wl_trans.png [image_001.gif]   5 Concourse
Parkway, Suite 3100 phone: 678 332 5000   email: info@cigwireless.com   Atlanta
GA, 30328 fax:

678 332 5050

 

  web: www.cigwireless.com



 

September 20, 2013

  

 

B. Eric Sivertsen

 

4841 Foxhall Crescent, N.W.

 

Washington, D.C. 20007

  

Re: Severance Agreement

 

Dear Eric:

  

This letter severance agreement (this “Severance Agreement”) confirms the
understanding that has been reached between you and CIG Wireless Corp., a Nevada
corporation (the “Company”) regarding the termination of your employment with
the Company.

  

1. Your employment as Executive Vice President of Legal and Compliance with the
Company was terminated without cause effective August 29, 2013 (the “Termination
Date”). As of the Termination Date, (a) you no longer hold any employed position
with the Company, and (b) any employment agreements between you and the Company,
and any and all other agreements, promises, covenants, commitments, arrangements
and understandings relating to your employment by the Company or the termination
of that employment that may have existed (or may have been deemed to exist)
between you, on the one hand, and the Company or any of its officers, directors,
employees or affiliates (the “Releasees”), on the other hand, shall have
terminated and ceased to be of any force or effect, except as expressly provided
in this Severance Agreement. All work you performed on behalf of the Company as
an employee, if any, ceased as of the Termination Date.

  

2. On the next regularly scheduled pay day, the Company shall pay to you your
accrued, but unused vacation pay through and including the Termination Date in
accordance with the Company’s vacation policy. You acknowledge and agree that,
as of the Termination Date, your Base Salary is $175,000 per annum and that the
accrued and unused vacation, if any, payable pursuant to this provision shall be
calculated on the basis of such amount but solely with respect to the pro-rated
period of time during which you actually worked as an employee for the Company.
The Company will also reimburse you for any outstanding reasonable business
expenses as required by the Company’s policy. Except for the payment of the
amounts pursuant to this Section 2 and Section 3, after the Termination Date,
you shall no longer be entitled to any payments or benefits from the Company or
any of its affiliates. You will have the right to continue your group health
insurance under COBRA. Your rights pursuant to COBRA will be sent to you under
separate cover.

 



 

 

 



Exhibit 10.54



 

3. In exchange for the promises you have made in this Severance Agreement,
during the Severance Period (defined below), the Company will pay you the
equivalent of three (3) months’ salary, less applicable payroll deductions
(“Severance Payments”). The Company will make Severance Payments pursuant to its
standard payroll practices, and the first such payment will be made to you on
the first pay day immediately following the Effective Date (as defined below)
and will continue in accordance with the Company’s ordinary course of business
payroll procedures basis for the three (3)-month period immediately thereafter
(this time period, the “Severance Period”) unless accelerated at the sole
discretion of the Company.

  

4. The restrictive covenants in the Employment Agreement are hereby replaced in
their entirety by the following:



 

(a)During the Restrictive Period, neither you nor the Company will make any
statement, oral or written (including but not limited to any written statement
posted on or through any social media or other website), that is disparaging or
derogatory or directly or indirectly impugns the quality or integrity of the
other.

 

(b)During the Restrictive Period, you will not, on your own behalf or on behalf
of any person, directly or indirectly, within a two-mile radius of any Wireless
Towers (defined below): (i) engage in Competitive Business, or (ii) accept
Competitive Business from any of the Company’s customers.

 

(c)For purposes of the foregoing: (i) “Competitive Business” means the business
of construction, maintenance, leasing of wireless communications towers to
wireless service providers or the operation of wireless communications towers;
(ii) “Restrictive Period” means the period of 12 months beginning on the
Termination Date; and (iii) “Wireless Towers” means the Liberty Tower assets
described in Exhibits A, B, C and D of the Purchase and Sale Agreement by and
between CIG Wireless Corp. and Liberty Towers, LLC, dated May 3, 2013.

 

5. The Severance Payments contained in Section 3 and the amendments to the
restrictive covenants contained in the Employment Agreement contained in Section
4 above are collectively referred to as the “Severance Package.” You represent
and warrant to the Company that the Severance Package constitutes adequate and
sufficient consideration in all respects for all of the covenants and agreements
made by you in this Severance Agreement.



 

6. You hereby agree, effective as of the Termination Date, to knowingly and
voluntarily release and discharge the Releasees from any and all claims,
charges, complaints, promises, agreements, controversies, liens, demands, causes
of action, obligations, damages and liabilities of any nature whatsoever, known
or unknown, suspected or unsuspected, which against them you or your executors,
administrators, successors or assigns ever had, now have, or may hereafter claim
to have against the Releasees by reason of any matter, cause, or theory
whatsoever arising on or before the Termination Date, and whether or not
previously asserted before any state or federal court or before any state or
federal agency or governmental entity and relating to your employment by the
Company or the termination of that employment (the “Release”). The Release
includes, without limitation, any and all rights or claims relating in any way
to your employment relationship or the termination of your employment pursuant
to the Employment Agreement, including those arising under any statute or
regulation related to employment, including, but not limited to, Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Americans with
Disabilities Act of 1990, the Employee Retirement Income Security Act of 1974,
(other than any vested ERISA rights), the Age Discrimination in Employment Act
(“ADEA”) each as amended, or any other federal, state, local or foreign law,
regulation, ordinance, common law, or under any policy, agreement, understanding
or promise, written or oral, formal or informal, between you and the Company or
any of the other Releasees, in each case to the extent, and only to the extent,
related to your employment by the Company or the termination of that employment.
You represent and warrant to the Company and the other Releasees that you have
not commenced or joined in any claim, charge, action or proceeding whatsoever
against the Company or any of the other Releasees arising out of or relating to
any of the matters set forth in this Section as of the date of your signature of
this Severance Agreement, and you have not assigned or granted any rights in
such regard nor have you pledged any such rights (contingent or otherwise) as
security interest to any third party. You further covenant and agree that you
will not initiate any action or litigation against the Company or any Releasees
or seek in any forum in any jurisdiction, enforcement of any rights or
entitlements with respect to any claim, charge, action or proceeding whatsoever
against the Company or any other of the Releasees for any of the matters set
forth in this Section. This release shall not apply to your rights under this
Severance Agreement or to any rights you have or may have by reason of your
relationship to Liberty Towers, LLC, including rights related to the Company’s
securities that have been or may be issued pursuant to the Purchase and Sale
Agreement by and between CIG Wireless Corp. and Liberty Towers, LLC, dated May
3, 2013.

  



 

 

 



Exhibit 10.54



 

7. The Company has recommended that you consult with an attorney of your
choosing prior to signing this Severance Agreement. You represent that you
understand and agree that you have such right and you have been given ample
opportunity to review this Severance Agreement and, specifically, the Release in
Section 6 above, with an attorney of your choice should you so desire. You
further represent and warrant to the Company and the other Releasees that you
have entered into this Severance Agreement freely and voluntarily.

  

8. You shall have twenty-one (21) days from the date of this letter to consider
and sign this Severance Agreement, although you may sign sooner if you choose.
Once you have signed this Severance Agreement, you shall have seven (7)
additional days from the date of execution to revoke your consent to the Release
of claims you may have under the ADEA pursuant to Section 6 above. Any
revocation within this period must be sent in writing pursuant to Section 15 and
state, “I hereby revoke my waiver of my rights under the ADEA contained in
Section 4 of our Severance Agreement.” The “Effective Date” of this Severance
Agreement shall be the eighth day following the date of signing of this
Severance Agreement by Employee. If the last day of the revocation period is a
Saturday, Sunday, or legal holiday, then the revocation period shall not expire
until the next following day which is not a Saturday, Sunday, or legal holiday.
You have no right to revoke any other terms of this Severance Agreement once it
is executed. Once executed, all other terms of this Severance Agreement are
enforceable regardless of any revocation of the ADEA waiver.

  

9. During the Severance Period, you further agree, following the date hereof, to
reasonably cooperate with the Company and its officers and employees to take
such actions as may be necessary for an orderly transition, including, but not
limited to, transfer and execution of any and all necessary documents to
terminate your employment and to implement the transactions contemplated hereby.
You understand and agree that after the Termination Date, your services for the
Company will not be those of an employee. Accordingly, neither your performance
of any services as requested herein nor the Company’s payment of the Severance
Payments will operate to deviate from or nullify the understanding between you
and the Company that your employment with the Company has definitively and
irrevocably ended as of the Termination Date.

 

10. No later than five (5) calendar days after you sign this Severance
Agreement, you shall return to the Company any and all of its property still in
your possession, including without limitation any of your work product and other
trade secret and confidential information, which are the property of the
Company, any physical property, documents, data files containing information
belonging to the Company or its affiliates and on the date hereof you shall
return any credit cards, keys, access cards, passwords and similar items in your
possession. In the event that you discover any such item or information at any
time thereafter, as the case may be, you shall promptly return them to the
Company. The Company acknowledges that you are not, to its knowledge, in
possession of any property required to be returned pursuant to this Section.



 

11. We agree that if either party breaches any provision of this Severance
Agreement, the non-breaching party shall be entitled to seek enforcement of the
applicable provisions therein, and the breaching party shall indemnify and hold
harmless the non-breaching party in such regard (including, without limitation,
reimbursement of any and all reasonable fees, costs, expenses and disbursement
of legal counsel incurred in connection therewith), in addition to any other
right or remedy, equitable relief, without the necessity of proving the
inadequacy of monetary damages or the posting of any bond or security, enjoining
or restraining the breaching party from any such violation or threatened
violation.

  



 

 

 



Exhibit 10.54



 

12. It is the desire and intent of both the Company and you that the provisions
of this Severance Agreement shall be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought. In the event that any one or more of the provisions of
this Severance Agreement shall be held to be invalid, illegal or unenforceable,
the validity, legality and enforceability of the remainder of this Severance
Agreement shall not in any way be affected or impaired thereby.

  

13. The obligations hereunder are binding on you and the Company and you or its
respective successors by law or contract.

  

14. This Severance Agreement sets forth the entire agreement and understanding
of the parties with respect to the subject matter hereof and supersedes all
prior agreements, arrangements, letters, undertakings and understandings of any
nature or kind, written or oral, between you, on the one hand, and the Company
or any of the Releasees, on the other hand, related to your employment by the
Company or the termination of that employment.

  

15. This Severance Agreement cannot be modified, altered or amended except by a
writing signed by both parties. No waiver by either party of any provision or
condition of this Severance Agreement at any time shall be deemed a waiver of
such provision or condition at any prior or subsequent time or of any other
provision or condition at the same or any prior or subsequent time. This
Severance Agreement and the provisions contained in it shall not be construed or
interpreted for or against either party because that party drafted or caused
that party's legal representative to draft any of its provisions.

 

16. This Severance Agreement shall be governed by and construed in accordance
with the domestic laws of the District of Columbia, without giving effect to any
choice of law or conflict of law provision or rule (whether of the District of
Columbia or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the District of Columbia. All disputes and
controversies arising out of or relating to this Severance Agreement shall be
finally settled and binding under the Commercial Arbitration Rules of the
American Arbitration Association (“AAA”) in Washington, DC, except that matters
requiring injunctive relief may be brought directly only in the courts of the
District of Columbia (including the United States District Court for the
District of Columbia in any matter in which such court has jurisdiction. The
place of arbitration shall be Washington, DC. Any award, verdict or settlement
issued under such arbitration may be entered by any party for order of
enforcement by any court of competent jurisdiction. The arbitrator shall have
power to take interim measures he or she deems necessary, including injunctive
relief and measures for the protection or conservation of property and
disposition of perishable goods. Both parties consent to the application of
District of Columbia substantive law and to the personal jurisdiction of the
courts of the District of Columbia. Both parties agree not to challenge the
validity of this Section on grounds of being void as against public policy. In
the event that any suit or action is instituted under or in relation to this
Severance Agreement, including without limitation to enforce any provision in
this Severance Agreement, the prevailing party in such dispute shall be entitled
to recover from the losing party all reasonable fees, costs and expenses of
enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.

  

17. For the purpose of this Severance Agreement, notices, demands, and all other
communications provided for hereunder shall be in writing and shall be deemed to
have been duly given when (a) delivered by hand; (b) received by the addressee,
if sent with delivery receipt requested by Express Mail, Federal Express, other
express delivery service or first-class prepaid certified mail; or (c) sent by
e-mail, provided that any notice given by email shall only be effective if and
when acknowledged in writing by the recipient of such email, addressed as
follows:

  



 

 

 



Exhibit 10.54



 

If to the Company, to:

  

CIG Wireless Corp.

 

Attn.: Paul McGinn, CEO,

 

5 Concourse Parkway, Suite 3100,

 

Atlanta, Georgia 30328,

 

and/or by email to: pmcginn@cigwireless.com

  

 

and if to you to you at the physical and/or email address set forth on the first
page hereof, with a copy (which shall not constitute notice) to:

 

 

William Simon

 

Garvey Schubert Barer

 

1000 Potomac Street, NW, Suite 500

 

Washington, DC 20007

 

And/or by email to: wsimon@gsblaw.com.

 

 

or at such other address as either party may from time to time specify to the
other.

  

18. This Severance Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but both of which together shall
constitute one and the same instrument. A manual signature on this Severance
Agreement or other documents to be delivered pursuant to this Severance
Agreement, an image of which shall have been transmitted electronically, will
constitute an original signature for all purposes. The delivery of copies of
this Severance Agreement or other documents to be delivered pursuant to this
Severance Agreement, including executed signature pages where required, by
facsimile, “pdf” or other mode of electronic transmission will constitute
effective delivery of this Severance Agreement or such other document for all
purposes and each such exemplar delivered in such manner shall be an original
for all purposes.

  

 

[Signature Page Follows]

 

 

 

 



Exhibit 10.54

 

 

Please indicate your acceptance of this Severance Agreement by signing and
returning a copy of this letter.

  

Sincerely yours,

 

 

CIG WIRELESS CORP.

 



  By: /s/ Paul McGinn       Paul McGinn       Chief Executive Officer  



  

 

Accepted and agreed to as of this ___27th_____ day of September, 2013

 

 



  /s/ B. Eric Sivertsen     B. Eric Sivertsen  



 

 



 

 

 

 

